Citation Nr: 1226457	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a urological disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974 and from January 1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In November 2007 and May 2010, the Board remanded the Veteran's claims for service connection for a urological disorder and for compensation benefits pursuant to 38 U.S.C.A. § 1151 for chronic sinus infections for further development.  The other issues on appeal from the February 2006 rating decision were denied by the Board in the November 2007 decision.

Prior to returning this appeal to the Board, in a May 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for compensation for chronic sinus infections pursuant to 38 U.S.C.A. § 1151.  Because the May 2012 decision represents a full grant of the benefit sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision.

In this case, it appears that there are some outstanding private medical records that have not been obtained.  VA has a duty to assist claimants in obtaining evidence not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1) (2011).  VA must make reasonable efforts to obtain such evidence, which generally consists of an initial request for the records and, if the records are not received, at least one follow-up request.  Id.  Furthermore, if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the claimant with oral or written notice of that fact.  See  38 C.F.R. § 3.159(e).  

In May 2010, the Board remanded the claim and directed the agency of original jurisdiction (AOJ) to obtain all treatment records for the Veteran from Dr. Neal dated from October 2007 to the present.  

In May 2010, the AOJ sent a letter to the Veteran requesting that he submit authorizations (VA Form 21-4142s) for each health care provider who had treated him for his claimed urological disorder, noting that he had previously identified Dr. Neal.  In June 2010, the Veteran provided authorizations for Dr. Neal for records dated from October 1986 to the present and for Palmetto Health Richland Hospital (Palmetto) for records pertaining to an April 2010 emergency room visit.  

Sometime thereafter, private medical records from Piedmont Healthcare, Dr. Neal, Palmetto Imaging, and Grady Health System were associated with the claims file.  The records from Dr. Neal are dated from November 2005 to July 2007.  The records from Palmetto Imaging are dated from May to December 2007.  It is unclear whether the Veteran submitted these records or whether the AOJ obtained them.  Because it is unclear whether the AOJ requested the records from each indentified provider using the Veteran's authorizations, it is unclear whether all the available records from these providers were obtained.  The Board notes that there are no records from Dr. Neal dated after December 2007, despite the Veteran indicating that he had received treatment from October 1986 to June 2010.  There are also no records from Palmetto involving an April 2010 emergency room visit.  Hence, a remand is necessary to ensure that reasonable efforts are made to obtain all records identified by the Veteran from Dr. Neal and Palmetto.  

In June 2010, the Veteran also signed and submitted an authorization (VA Form 21-4142) to obtain records from Dr. Floyd.  He stated that his records had been transferred to Dr. Floyd after Dr. Neal had retired.  In May 2011, the Veteran also submitted an authorization to obtain records from Dr. Kasow.

In January 2012, the AOJ sent a letter to the Veteran, noting that he had indicated he received treatment from Drs. Floyd and Kasow and requesting that he complete and return current authorization forms (VA Form 21-4142s) because the forms that he submitted had expired.  The AOJ also suggested that he might want to submit this information himself.  Later that month, the Veteran submitted records from Dr. Kasow, but he indicated "no records from Dr. Floyd."  It is unclear whether the Veteran attempted to obtain records from Dr. Floyd and was unsuccessful or whether he was simply indicating that the information he was submitting did not contain records from Dr. Floyd.  In any event, because a remand is necessary to obtain records from Dr. Neal and Palmetto, additional efforts should also be made to obtain records from Dr. Floyd.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should take appropriate action to obtain and associate with the claims file private medical records from Dr. Neal, Palmetto Health Richland Hospital, and Dr. Floyd identified by the Veteran in the authorizations (VA Form 21-4142s) he submitted in June 2010.  All efforts undertaken pursuant to this paragraph must be in writing and documented in the claims file.  Such efforts shall include, if necessary, requesting that the Veteran complete updated signed VA Form 21-4142s.  

If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

2.  Take any other action necessary to properly adjudicate the claim for entitlement to service connection for a urological disorder, to include obtaining an updated opinion from a VA examiner if the newly obtained records contain information relating to the etiology of the Veteran's current urological disorder.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

 Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



